 


109 HR 4675 IH: Medicare State Reimbursement Act of 2006
U.S. House of Representatives
2006-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4675 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2006 
Mr. Pallone (for himself, Ms. McCollum of Minnesota, Mr. Jefferson, Ms. Baldwin, Mr. Holt, Mr. Sanders, Mr. McDermott, Mr. Higgins, Mr. Boren, Mr. Honda, Mr. Stark, Mr. Andrews, Mr. Grijalva, Mr. Brown of Ohio, Mr. Michaud, Ms. Jackson-Lee of Texas, Mr. Berry, Mr. Lynch, Mr. Kucinich, Mr. Conyers, Mr. Frank of Massachusetts, Mr. Nadler, Mr. Costa, and Ms. Lee) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XIX of the Social Security Act to provide for an offset from the Medicaid clawback for State emergency prescription drug expenditures for covered part D drugs for Medicare beneficiaries. 
 
 
1.Short titleThis Act may be cited as the Medicare State Reimbursement Act of 2006.  
2.Federal responsibility for State prescription drug expenditures for covered part D drugs for Medicare beneficiariesSection 1935(c) of the Social Security Act (42 U.S.C. 1396v–5(c)) is amended— 
(1)in paragraph (1)(A), by striking Each of the 50 States and inserting Subject to paragraph (7), each of the 50 States; and 
(2)by adding at the end the following new paragraph: 
 
(7)Offset for State prescription drug expenditures for covered part D drugs for Medicare beneficiaries 
(A)In generalThe amount of payment for a month (beginning with January 2006) under paragraph (1) shall be reduced by an amount equal to the sum of— 
(i)the amount (as documented by the State) that the State expended during the month for payment for covered part D drugs for part D eligible individuals who are enrolled in a prescription drug plan under part D of title XVIII but were unable to access on a timely basis prescription drug benefits to which they were entitled under such plan; and 
(ii)interest on such amount (for the period beginning on the day after the date on which an expenditure described in subparagraph (A) is made and ending on the date on which payment under paragraph (1)) at a rate equal to the weighted average of interest on three-month marketable Treasury securities determined for such period, increased by 0.1 percentage point. 
(B)Recovery of reduced payment from prescription drug plansThe Secretary shall provide for recovery of payment reductions made under subparagraph (A) from those prescription drug plans under part D of title XVIII or MA–PD plans under part C of such title that would otherwise be responsible for the expenditures described in subparagraph (A)(i). Any such amounts recovered shall be deposited into the Medicare Prescription Drug Account in the Federal Supplementary Medical Insurance Trust Fund. . 
 
